DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 07/11/2022 have been entered.
Claims 1-6 and 8-15 are currently pending.
Claim 7 has been canceled.
Claims 10-11 have been withdrawn.
Claim Rejections - 35 USC § 103
Claim 1, 3, 5, 8, 9, 12 and 13 are rejected under 35 U.S.C. 103 for being unpatentable over Reisman et al. (US 2014/0335321 A1)
Regarding Claim 1, Reisman teaches a foamed sheet for flooring, an expansion molded article, (Abstract; Paragraph 0030) comprising protrusions formed on at least one surface of the sheet. (Claim 1 of Reisman). Reisman teaches the sheet can be made of thermoplastic (Paragraph 0020), which allows the sheet to be heat-fused to another member. Reisman recites various protrusion shapes, such as polygonal-shape, an oval shape, a cylindrical shape, a bubble-like shape, or a combination of non-isolated shapes forming a single shape (Paragraph 0021, 0101).  These protrusion shapes would comprise at least two surface as viewed from above and a boundary lines between the two surfaces that intersects a direction from an outside the protrusion towards a center of the protrusion’s apex.  
Reisman teaches the protrusions can have a height of the protrusion can be 1 to 4 mm, the average spacing between the protrusions can be 0 to 50 mm, and the height to width ratio of protrusion can be 0.05 to 0.4. (Claim 5 of Reisman). With the shapes recited by Reisman, this creates a protrusion density that overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). 
Reisman also shows the protrusions can cover the entire surface (Fig 7), which lies within the claimed range of a protrusion formed throughout a region of 20% or more. 
Regarding Claim 3, Reisman recites various protrusion shapes, such as polygonal-shape, an oval shape, a cylindrical shape, a bubble-like shape, or a combination of non-isolated shapes forming a single shape (Paragraph 0021, 0101).  Therefore, each half of the protrusion can be considered a first protrusion and a second protrusion. 
Regarding Claim 5, Reisman teaches the protrusion can be oval shape. (Paragraph 0021).
Regarding Claim 8, Reisman teaches a base surface, where a protrusion is formed on the base surface and the base surface is exposed outside around the protrusion. (Fig. 6-7). 
Regarding Claim 9, Reisman teaches the sheet can be laminated; therefore, it would form a laminated body with the foamed sheet and another body. (Paragraph 0074). 
Regarding Claim 12, Reisman teaches the protrusions can have a height of the protrusion can be 1 to 4 mm, the average spacing between the protrusions can be 0 to 50 mm, and the height to width ratio of protrusion can be 0.05 to 0.4. (Claim 5 of Reisman). Reisman recites various protrusion shapes, such as polygonal-shape, an oval shape, a cylindrical shape, a bubble-like shape, or a combination of non-isolated shapes forming a single shape (Paragraph 0021, 0101).  Therefore, Reisman teaches the area of the bottom surface that will lie within the claimed range. For example, a cylindrical protrusion having a circular base having a height of 4 mm and resulting diameter of 10 mm would have a bottom surface area of 78.5 mm2.
Regarding Claim 13, Reisman teaches the protrusions can have a height of the protrusion can be 1 to 4 mm. (Claim 5 of Reisman). This overlaps the claimed range of 0.6 to 10 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).

Claims 2 and 4 are rejected under 35 U.S.C. 103 for being unpatentable over Reisman as applied in Claim 1, in further view of Schluter et al. (US 2014/0069039 A1).
Regarding Claims 2 and 4, Reisman does not teach the different shapes for the protrusions.
Schluter teaches an underlayment for flooring, where there are protrusions with a multi-stepped shape with a depression at the apex of the protrusion. (Abstract; Fig. 1). Schluter teaches this leads to a better underlayment that can sustain more loads. (Paragraph 0030). Therefore, it would have been obvious to one with ordinary skill in the art to use the protrusion of Schluter in the underlayment of Reisman for better load handling. 

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Reisman as applied in Claim 1, in further view of Chimelak et al. (US 2006/0165972 A1). 
Regarding Claim 6, Reisman does not specifically teach the foam is formed of expanded particles. 
Chimelak teaches the use of foamed polyolefins in flooring (Abstract) and polyolefin foam is usually formed from expanded beads, which makes a foam that has good physical properties and easy to shape (Paragraph 0016). Therefore, it would have been obvious to make the foam of Reisman through expanded particles to also have easy shaping foam with good physical properties.  

Claim 14 is rejected under 35 U.S.C. 103 for being unpatentable over Reisman in view of Myrvold (US 5,619,832 A). 
Regarding Claim 14, Reisman teaches a foamed sheet for flooring, an expansion molded article, (Abstract; Paragraph 0030) comprising protrusions formed on at least one surface of the sheet. (Claim 1 of Reisman). Reisman teaches the sheet can be made of thermoplastic (Paragraph 0020), which allows the sheet to be heat-fused to another member. Reisman recites various protrusion shapes, such as polygonal-shape, an oval shape, a cylindrical shape, a bubble-like shape, or a combination of non-isolated shapes forming a single shape (Paragraph 0021, 0101).  These protrusion shapes would comprise at least two surface as viewed from above and a boundary lines between the two surfaces that intersects a direction from an outside the protrusion towards a center of the protrusion’s apex.  
Reisman does not recite the protrusion has a shape wherein, as viewed from above, the at least one protrusion is tapered in a direction from the outside of the at least one protrusion toward the apex of the at least one protrusion and wherein the at least one protrusion comprises a ridge line on the apex of the at least one protrusion.
Myrvold teaches a dampening floor underlayment (Abstract), where the protrusions have a shape wherein, as viewed from above, the at least one protrusion is tapered in a direction from the outside of the at least one protrusion toward the apex of the at least one protrusion and wherein the at least one protrusion comprises a ridge line on the apex of the at least one protrusion. (Fig 9). Myrvold teaches this protrusion helps spread the load around better. (Abstract). Therefore, it would have been obvious to use the claimed shape as the protrusion shape in the article of Reisman. 

Claim 15 is rejected under 35 U.S.C. 103 for being unpatentable over Reisman in view of Schluter. 
Regarding Claim 15, Reisman teaches a foamed sheet for flooring, an expansion molded article, (Abstract; Paragraph 0030) comprising protrusions formed on at least one surface of the sheet. (Claim 1 of Reisman). Reisman teaches the sheet can be made of thermoplastic (Paragraph 0020), which allows the sheet to be heat-fused to another member. Reisman recites various protrusion shapes, such as polygonal-shape, an oval shape, a cylindrical shape, a bubble-like shape, or a combination of non-isolated shapes forming a single shape (Paragraph 0021, 0101).  These protrusion shapes would comprise at least two surface as viewed from above and a boundary lines between the two surfaces that intersects a direction from an outside the protrusion towards a center of the protrusion’s apex.  
Reisman does not teach the protrusion has a shape wherein the at least one protrusion has a plurality of protrusions on the apex of the at least one protrusion.
Schluter teaches an underlayment for flooring, where there are protrusions with a depression at the apex of the protrusion. (Abstract; Fig. 1). Schluter teaches this leads to a better underlayment that can sustain more loads. (Paragraph 0030). Therefore, it would have been obvious to one with ordinary skill in the art to use the protrusion of Schluter in the underlayment of Reisman for better load handling. 
Response to Arguments
Applicant’s arguments regarding the prior §103 rejection have been considered and found persuasive and a new grounds of rejection has been made.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781